AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                      FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                     Eastern District of Washington                   EASTERN DISTRICT OF WASHINGTON


               ROBERT LARAMIE GOMES,                                                                   Oct 10, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-03076-SMJ
YAKIMA COUNTY JAIL, YCDOC, LEGAL RECORDS                             )
 DIVISION, and MENTAL HEALTH DEPARTMENT,                             )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Complaint and Amended Complaint, (ECF Nos. 1 and 6), are DISMISSED WITH PREJUDICE for failure to state a
’
              claim upon which relief may be granted under 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Salvador Mendoza, Jr.                                          .




Date: 10/10/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
